DETAILED ACTION
The Amendment filed January 26th, 2021 has been entered and fully considered. Claims 1-5 and 11-13 are pending in this application. Claims 1 and 4 have been amended.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohira et al., (hereinafter 'Ohira', JP 2014108344 A, see attached English translation) in view of McKenna et al., (hereinafter 'McKenna', U.S. PGPub. No. 2014/0288549). 
Regarding claim 1, 
Ohira is silent regarding wherein, if the size of the gap distance is within a predetermined range, the first and second jaw members are configured to be electrically activated to treat tissue between the first and second jaw members.
However, in the same field of endeavor, McKenna teaches a similar surgical device wherein the drive actuator (560 in Fig. 5) includes a variable capacitor (520, i.e. a sensor) to determine the jaw angle “a” between two opposing jaw members (jaw members 110 and 120) ([0033]). McKenna teaches that the variable capacitor (520) includes a fixed conductor (conductive ring 540) which can be disposed on a forceps housing (housing not shown) that encapsulates a second conductor (conductive ring 530) disposed on the drive actuator (560). In use, “movement of the drive actuator 560 moves the conductive ring 530 relative to the conductive ring 540,” ([0033]) “thereby changing the capacitance between the two conductive rings 530 and 540” ([0034]) and determining the jaw closure angle “a” ([0034]). McKenna teaches that the sensor may act as a safety mechanism to determine if the two opposing jaw members are moved close enough together (e.g., have moved past a threshold angle) for application of electrical energy or if the two opposing jaw members are closed to an angle less than desired or less than appropriate to commence sealing ([0028]), thereby preventing premature or undesired activation of energy and increased safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the surgical instrument as taught by Ohira to include wherein, if the size of the gap distance is within a predetermined range, the first and second jaw members are configured to be electrically activated to treat tissue between the first and second jaw members as taught by McKenna. Doing so provides a safety mechanism to determine if the two opposing jaw members are moved close enough together (e.g., have moved past a threshold angle) for application of electrical energy ([0028]), thereby preventing premature or undesired activation of energy and increased safety.
Regarding claim 2, Ohira further discloses wherein the elongated shaft (drive shaft 6 in Fig. 1) defines a longitudinal axis and is translatable along the longitudinal axis to move the first and second jaw members between the first and second configurations (page 2, “the gripping blade 7 opens when the drive 
Regarding claim 3, Ohira further discloses wherein a proximal end of the elongated shaft is longitudinally translatable within the housing (page 2, “the gripping blade 7 opens when the drive shaft 6 is pushed forward, and conversely the gripping blade 7 closes when the drive shaft 6 is pulled back,” see drive shaft 6 in Fig. 1).
Regarding claim 4, Ohira further discloses a drive assembly disposed within the housing and operatively associated with the moveable handle to longitudinally translate the elongated shaft (page 2, “The gripping blade 7 at the far end of the drive shaft 6 is coupled by a jack-like link 11 that opens and closes in conjunction with the longitudinal movement of the drive shaft 6. That is, the gripping blade 7 opens when the drive shaft 6 is pushed forward, and conversely the gripping blade 7 closes when the drive shaft 6 is pulled back,” see drive shaft 6, insertion tube 5, jack-like link 11, and sensor pressing member 9 in Fig. 1 forming the drive assembly).
Regarding claim 5, Ohira further discloses wherein the drive assembly includes a tube (sensor pressing member 9 in Fig. 1) having a distal end coupled to the proximal end of the elongated shaft (as broadly claimed, distal end of member 9 is coupled to a proximal end of drive shaft 6) and a proximal end positioned proximal to the moveable handle (see Fig. 1, proximal end of member 9 is positioned proximal to second handle member 2), the sensor (pressure-sensitive sensor element 8) positioned adjacent the proximal end of the tube (member 9) and configured to detect the position of the proximal end of the tube relative to the housing to determine the size of the gap distance (page 2, “When the second handle member 2 is opened, the sensor pressing member 9 pushes the drive shaft 6 directly forward and the gripping blade 7 opens. On the contrary, when the second handle member 2 is closed, the sensor pressing member 9 presses the surface of the pressure-sensitive sensor element 8 that is in contact with or close to, and the drive shaft 6 engaged with the pressure-sensitive sensor element 8 presses backward. Then, the gripping blade 7 is closed…. a reaction force is generated on the surface of the pressure-sensitive sensor 8 engaged with the drive shaft 6 and all the pressing force of the sensor pressing member 9 is received. That 
Regarding claim 11, Ohira further discloses wherein the sensor (pressure-sensitive sensor element 8 in Fig. 1) is configured to provide feedback of the size of the gap distance (page 2, “when the gripping blade 7 grips the object, a reaction force is generated on the surface of the pressure-sensitive sensor 8 engaged with the drive shaft 6 and all the pressing force of the sensor pressing member 9 is received. That is, the closing force of the second handle member 2 proportional to the closing force of the gripping blade 7 can be detected as a pressing force”). As broadly claimed, the closing force of the second handle member (2) is proportional to the closing force of the gripping blade (7) and can be detected as a pressing force (by sensor 8), as a result, the sensor (8) necessarily provides feedback of the size of the gap distance of the gripping blade (7). 
Regarding claim 12, Ohira in view of McKenna teach all of the limitations of the surgical instrument according to claim 1. In view of the prior modification, McKenna teaches wherein the first and second jaw members (jaw members 110 and 120, [0033]) are configured to deliver electrosurgical energy to tissue between the first and second jaw members ([0003]; [0010]; [0022], electrosurgical generator 501 in Fig. 1A), and wherein the sensor (variable capacitor 520, i.e. a sensor) is configured to provide feedback when the size of the gap distance is suitable for applying electrosurgical energy to tissue ([0028], the sensor may act as a safety mechanism by determining if the two opposing jaw members are moved close enough together (e.g., have moved past a threshold angle); [0033]-[0034]). See rejection of claim 1 above for obviousness statement. 
Regarding claim 13, Ohira further discloses wherein the sensor is at least one of optical, magnetic, inductive, or mechanical (pressure-sensitive sensor element 8 in Fig. 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 11-13 have been considered but are moot because the amendments have necessitated a new grounds of rejection. 
It is the Examiner’s positon that Ohira et al., (JP 2014108344 A, see attached English translation) in view of McKenna et al., (U.S. PGPub. No. 2014/0288549) teach each and every limitation of the surgical instrument according to claim 1 including the newly amended limitations regarding the housing. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794